Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 21 – “the first arm and the second arm each extend in the same plane in a direction toward a facial side of a user”.
There is support for this in the specification, but the drawings do not illustrate it.  Figure 10 shows the second arm (86) extending toward the face, but the first arm (84) extends upward, not toward the face.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claims 1-6,16,17, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the terms “bottom part of the antihelix” and “top part of the antihelix” are employed.  It is not clear where the line between the two is.  Arguably, the “bottom part” is the part that faces upward, but that does not seem to be the way Applicant is using the term.  Note the discussion in the response to arguments below.
Claim 21 recites “the first arm and the second arm each extend in the same plane in a direction toward a facial side of a user”.  It is not clear what weight to give the first arm extending toward the face, when it is illustrated as not extending toward the face.  Furthermore, it is not clear if these arms should be judged in their non-use state, or their flexed in-use state.  Further still, the difference between human ear folds is remarkable.  Just googling “ear antihelix” shows that every ear is different, like a fingerprint.  Would this device be infringed if placed in an ear, and the first arm did not point forward?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6,16,17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (3,041,856) in view of Sandanger (2015/0215693) and Bailey et al.(2006/0067556).
Neal shows an eartip having most of the recited limitations in claim 1 including;
a main body (22) forming a seat portion; 
an extension stub (60,etc.) extending from the main body; 
a first arm (26,58) extending from the main body; and 
a second arm (10) extending from the main body, 
wherein the first arm and the second arm are angularly offset from one another (see figure 5),
wherein the first arm comprises a free end forming a first arm tip terminating within a bottom part of an antihelix of the ear when in use (at end of 58), 
wherein the second arm comprises a free end forming a second arm tip terminating within a top part of an antihelix of the ear when in use (at 24), 
wherein the first arm and the second arm are configured to be pressed against the auricle (see figure 4), and 
wherein the first arm has a length and curves toward the second arm 
Note the end of Neal’s arm 26 has a bulb 58.  The side of the bulb 58 closest to the second arm 10 is curved and projects toward the second arm 10.  However, this 
It is well known for earpieces to have arms that press against the bottom part of the antihelix, and for these arms to be curved forward along their entire length.  An example of this is Sandanger, 210,212,218, see figure 2A.  A second example is Bailey (4, A, figure 7).
Since Neal’s first arm (26,58) also presses against the bottom part of the antihelix, it would have been obvious to one of ordinary skill to replace Neal’s first arm with the arm of Sandanger or Bailey, since they are known for the same purpose of retaining an earpiece against the bottom part of the antihelix.  Further motivation is that Sandanger’s arm conforms more to the ear, and thus would be more comfortable.  Bailey’s arm 4 is also flexible and conforms to the ear.
With respect to claims 2,4-6 and 17, the three point mounting in an aural cavity against an antitragus, with the first arm against an antihelix and the second arm higher can be seen in figure 4.
In regard to claims 3 and 16, the arms are made of LUCITE (line 12, column 5).  Examiner takes Official Notice that LUCITE is elastic and flexible. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Furthermore, the arms are flexible relative to each other via the spring 30.
With regard to claim 21, it is not clear what weight give the claimed language, but the modified Neal has both arms curving toward the face.
With respect to claim 22, Neal, Sandanger and Bailey have tapered tips.

	In regard to clam 24, Neal, Sandanger and Bailey all teach their arm tips flexing toward the main body when in use.

Applicant's arguments have been fully considered but they are not persuasive.
In the middle paragraph of page 10 of the remarks, Applicant states “Applicant traverses any finding that the prior art discloses the particular structure of the claimed invention, namely two distinct arms-one that lines the bottom part of the antihelix and another that lines the upper part of the antihelix, where the arms terminate within the respective part of the antihelix.”
	Based on this statement, Examiner ponders if there is a disagreement about what constitutes the antihelix.
	As seen in the marked figure below, Neal’s 1st and 2nd arms are both biased against the antihelix, with the 1st arm being biased against a bottom part of the antihelix and the 2nd arm being biased against a top part of the antihelix.

    PNG
    media_image1.png
    510
    452
    media_image1.png
    Greyscale

Evidence for the boundaries of the antihelix can be seen in Bailey’s figure 1, with “L” being called the antihelix, thus verifying a bottom area of the antihelix, and in Neal’s figure 4, with “g” being called the antihelix, thus verifying a top area of the antihelix.  Numerous websites confirm this range for the antihelix.
Given this evidence, it is not clear why Applicant is making this argument, as Neal clearly shows the argued features.
At the beginning of the last paragraph of page 10, Applicant argues that neither of Neal’s arms terminate within a respective part of the antihelix.  This is a surprising argument, as Neal’s 2nd arm terminates at the exact same location as does Applicant’s second arm.  Compare Neal’s figure 2 (at “m”) and Applicant’s figure 10 (tip 90).  Also, Neal’s 1st arm terminates only slightly lower than Applicant’s 1st arm, and both are in areas that can be considered the “bottom part of the antihelix”.
Applicant argues that Sandanger’s arm extends to the top part of the antihelix, and thus does not teach an arm in the bottom part of the antihelix.  This is another area 
If Applicant would like to float any claim amendments, they are welcome to call the Examiner any time.  Withdrawn subject matter can be added to claim 1, so long as it does not create a situation where there is two-way patentable distinction and a burden between claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724